              Case 1:19-cv-03351-VEC-RWL Document 306 Filed 09/10/21 Page 1 of 1




                                                  September 9, 2021

           PLAINTIFF’S LETTER MOTION REQUESTING RESCHEDULING OF THE
                     CASE MANAGEMENT CONFERENCE HEARING

         Via ECF

         The Honorable Robert W. Lehrburger
         United States Magistrate Judge
         Daniel Patrick Moynihan
         United States Courthouse                                                                    9/10/2021
         500 Pearl St.
         New York, NY 10007-1312

                                Re:    Aquavit Pharmaceuticals, Inc. v. U-Bio Med, et al., No. 19-
                                       CV-3351-VEC-RWL (S.D.N.Y.)
         Dear Judge Lehrburger:

                The Court scheduled a case management conference hearing on September 16,
         2021 at 9:30 AM. Dkt. 300.

                 Plaintiff sincerely apologizes to the Court for this inconvenience, but the Plaintiff
         as well as its counsel, Ms. Bayles, are not accessible on that date and time owing to a pre-
         existing commitment. The Plaintiff and its counsels are available on any other dates and
         times, for example, the afternoon of September 16, 2021 or the morning or afternoon of
         September 15 or 17, 2021. Plaintiff respectfully requests for the Court to reschedule the
         hearing, if possible.

               Plaintiff has conferred with Defendants regarding rescheduling the hearing and
         Defendants have no issues with changing the date or time of the hearing.

                                                                      Respectfully submitted,
The parties shall coordinate with the Deputy Clerk to
schedule a new date.                                                  /s/ Jennifer Bayles

                                                                      Jennifer Bayles

      9/10/2021


                                                                      Daniel J. Nevrivy

         cc: Thomas J. Vetter (via ECF)
